Orders of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about July 8, 2008, which, to the extent appealed from as limited by the briefs, found that respondent mother permanently neglected the subject children, unanimously affirmed, without costs.
The neglect findings are supported by clear and convincing evidence that petitioner made diligent efforts to assist a meaningful relationship between respondent and her children and that, despite these efforts, respondent failed to plan for the children’s future (see Social Services Law § 384-b [7] [a]; Matter of Star Leslie W., 63 NY2d 136, 142 [1984]). Petitioner’s efforts included providing numerous referrals to programs tailored to respondent’s changing needs and consistently following up with respondent on such critical goals as completing a mental health evaluation and domestic violence counseling (see Social Services Law § 384-b [7] [f]; Star Leslie W., 63 NY2d at 142). Petitioner’s focus on the issues of health and domestic violence was the most appropriate course of action (see Matter of Isabella Star G., 66 AD3d 536, 537 [2009]). Nevertheless, respondent refused to complete these critical components of the service plan (see e.g. *410Matter of Alexander B. [Myra R.], 70 AD3d 524 [2010], lv denied 14 NY3d 713 [2010]; Matter of Gloria Melanie S., 47 AD3d 438 [2008]; Matter of Ibrahim B., 57 AD3d 382 [2008]). Moreover, the record belies her argument that petitioner failed to assist her with such other service plan goals as obtaining suitable housing and a source of income. Petitioner made referrals in these areas and monitored respondent’s changing housing and employment circumstances; it was respondent’s own lack of meaningful cooperation with petitioner that hindered her accomplishment of these goals. Concur — Mazzarelli, J.P., Friedman, Catterson, DeGrasse and Manzanet-Daniels, JJ.